Ritter, J.,
dissents in part and votes to modify the order appealed from, by deleting the provision thereof granting the cross motion of the defendants City of New York and New York City Board of Education to dismiss and/or for summary judgment dismissing the complaint insofar as asserted against them, and substituting therefor a provision denying the cross motion, and to otherwise affirm insofar as appealed from, with the following memorandum with which Goldstein, J., joins: Because I believe that the plaintiff Walfredo Martinez was engaged in activity protected under Labor Law § 240 (1), I respectfully dissent.
The New York City School Construction Authority (hereinafter NYCSCA) undertook “Operation Clean House”, a project to remove asbestos from the New York City public schools. As an integral part of the project, and as a necessary prerequisite to the actual removal, NYCSCA hired the defendant third-party plaintiff Kaselaan & D’Angelo Associates, Inc., inter alia, to locate, identify, and catalog the quantity, condition, and accessibility of all asbestos, and to mark it for removal. The actual removal of the asbestos was to be accomplished by another contractor. At the time in question, Martinez worked as an environmental inspector, checking to see if asbestos samples had previously been taken, to check the areas marked as containing asbestos, and to take measurements of the areas where asbestos was found. He fell while attempting to measure a portion of a pipe that was approximately eight to ten feet off the ground.
Labor Law § 240 (1) requires various precautions be undertaken to protect workers from elevation-related hazards during the “erection, demolition, repairing, altering, painting, cleaning or pointing of a building or structure” (Labor Law § 240 [1]; see also, Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494). Here, Martinez was engaged in an activity that was an inte*547gral and necessary part of a project that was within the purview of the statute (see, Martin v Back O’Beyond, 198 AD2d 479; Iannelli v Olympia & York Battery Park Co., 190 AD2d 775; Mosher v St. Joseph’s Villa, 184 AD 2d 1000; Cox v La-Barge Bros. Co., 154 AD2d 947). Thus, Labor Law § 240 (1) is applicable (see, e.g., Nowacki v Metropolitan Life Ins. Co., 242 AD2d 265; Ortega v Catamount Constr. Corp., 226 AD2d 154; Klapa v O&Y Liberty Plaza Co., 218 AD2d 635). The cases cited by the majority concern, inter alia, inspections and routine maintenance in non-construction, non-renovation contexts and are, therefore, distinguishable (see, e.g., Greenwood v Shearson, Lehman & Hutton, 238 AD2d 311; Lunquist v Ditmas Realty Co., 230 AD2d 830).